Detailed Action
This office action has been issued in response to a response filed 11/15/2021.  Claims 1 was amended. Claims 7 and 9 were canceled. Claims 1-6 and 8 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4 in Remarks, filed 11/15/2021, with respect to independent claim 1, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Alrabady (US 2010/0040234 A1) in view of Jones (US 2020/0193363 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-6 and 8 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:

As to independent claim 1, the prior art including Alrabady (US 2010/0040234 A1), Jones (US 2020/0193363 A1) and Rodriguez (US 2020/0073651 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Alrabady (prior art on the record) teaches a method of generating and storing a public and private key and storing the keys in a motor vehicle. The private key is used for verification of information based upon a signature produced, the signature and a unique identifier being stored.
Jones (prior art on the record) teaches a method of storing a vehicle configuration and activity history in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation. The transactions generated which indicate changes to the vehicle configuration or operation are encrypted via a conventional hash.
Rodriguez (prior art on the record) teaches a method involving receiving an updated blockchain ledger entry associated with a vehicle and utilizing the updated vehicle software to control the vehicle.
Additionally, Nathan (US 2020/0184739 A1), teaches a method in which records of data may be stored in blocks of a blockchain ledger including times, dates, checks, order validation, and completion of the software module installations and updates in each step of the pipeline installation procedure for future review, searching and compliance data that service bulletins have been received, the appropriate aircraft identified and installations of the software validated and properly completed.

Additionally, Floyd (US 10666767 B1), teaches a system for vehicle configuration verification based on computer systems and methods for detecting software configuration changes on vehicles using blockchain data storage and cryptographic hashing.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “transferring the digital copy from the data memory of the motor vehicle to a further data memory of the viewing means by way of the data connection; and viewing the digital copy stored in the further data memory on the viewing means”
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-6 and 8 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438